

116 HRES 579 IH: Expressing the sense of the Congress that a commemorative postage stamp series should be issued honoring women veterans, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp series be issued.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 579IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Ms. Brownley of California submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the Congress that a commemorative postage stamp series should be issued
			 honoring women veterans, and that the Citizens’ Stamp Advisory Committee
			 should recommend to the Postmaster General that such a stamp series be
			 issued.
	
 Whereas there are approximately two million women veterans living in the United States, who have served their Nation with honor and distinction, yet their service is often forgotten and they become invisible veterans;
 Whereas such women have made invaluable contributions since the American Revolution; Whereas Deborah Sampson of Massachusetts and Margaret Corbin of New York, served during the American Revolution and were wounded in combat, and Congress granted both pioneering women pensions for their service;
 Whereas Dr. Mary Edwards Walker served as a surgeon during the American Civil War, and is the only woman to date to have been awarded the Medal of Honor;
 Whereas Cathy Williams, who was born a slave, enlisted in the United States Regular Army disguised as a man and served in the American West for three years;
 Whereas Lenah Sutcliffe Higbee, a Navy Nurse who served during World War I, was the first woman to receive the Navy Cross;
 Whereas Hazel Lee, the first Asian-American woman to become a military pilot, flew with Women Airforce Service Pilots (WASPs) during World War II;
 Whereas eight women gave their lives serving in Vietnam, including 1st Lieutenant Sharon Ann Lane, 2nd Lieutenant Pamela Dorothy Donovan, Lieutenant Colonel Annie Ruth Graham, Captain Amy Therese Klinkers, 2nd Lieutenant Carol Ann Elizabeth Drazba, 2nd Lieutenant Elizabeth Ann Jones, Capt. Eleanor Grace Alexander, and 1st Lieutenant Hedwig Diane Orowski;
 Whereas Specialist Lori Piestewa, a member of the Hopi Tribe, was the first Native-American woman in history to die in combat while serving in the United States military and the first woman in the United States military killed in Operation Iraqi Freedom;
 Whereas 1st Lieutenant Ashley White and Captain Jennifer Moreno, both soldiers and Cultural Support Team members, gave their lives for our Nation serving in action alongside the special operations forces they supported in Afghanistan;
 Whereas United States Navy Senior Chief Petty Officer Shannon Kent, cryptologic technician, wife, and mother, was killed in action in Manbij, Syria; and
 Whereas these women warriors and millions of others should be honored for their service and recognized for their important contributions to this Nation: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States Postal Service should issue a commemorative postage stamp series honoring women veterans; and
 (2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp series be issued.
			